Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 11/1/2021 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-4, 9, 13, 14, 17, 18, and 22 are rejected under 35 U.S.C. 102b as being clearly anticipated by Bayan et al. (US 2009/0115035).
 	With respect to Claims 1, 4, 15, and 17, Bayan teaches a semiconductor die 102 with an active surface and an inactive surface, the active surface including metal pillars 108 (i.e. metal bumps) providing electrical connections to functional circuitry of the 
 	With respect to Claims 2 and 18, Bayan teaches wherein the plurality of leads include bends collectively forming a leadframe upset, wherein the semiconductor die is within a cavity formed by the leadframe upset (see Figs. 1A, 1B, and 2).
 	With respect to Claim 3, Bayan teaches mold compound 120 covering the internal lead finger portions of the leads and partially covering the semiconductor die (see Figs. 1A, 1B, and 2).
 	With respect to Claim 9, Bayan teaches wherein portions of the plurality of leads covered by the mold compound and include bends forming distal feet that include the bonding portions (see Figs. 1A, 1B, and 2).
 	With respect to Claim 13, Bayan teaches wherein the semiconductor die is a first semiconductor die, the package further comprising a second semiconductor die
mounted to the internal lead finger portions opposite the first semiconductor die (see Fig. 5).

 	With respect to Claim 22, Bayan teaches wherein electrically coupling the
distal ends of the metal pillars to the internal leadfinger portions of the plurality of leads
includes reflowing the metal pillars so that distal ends of the metal pillars become
electrically coupled to the internal leadfinger portions of the plurality of leads (see Figs. 1A and 2).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-7, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bayan et al. (US 2009/0115035) in view of Cabahug et al. (US 2003/0193080) and Hung et al. (US 2011/0287587).
 	With respect to Claims 5-7, Bayan discloses wherein the backside metal layer is exposed on an X-Y surface of the semiconductor package.  The plurality of leads form two rows of leads extending in a Y dimension of the X-Y surface (see Figs. 1A-1C).
Bayan discloses wherein a height of the mold compound in a Z dimension generally perpendicular to the X-Y surface is between about 0.2 mm and about 1.8 mm. The backside metal layer is exposed on an X-Y surface of the semiconductor package, wherein the plurality of leads form two rows of leads extending in a Y dimension of the X-Y surface.
 	However, it is well known in the semiconductor industry wherein a height of the mold compound in a Z dimension generally perpendicular to the X-Y surface is between about 0.2 mm and about 1.8 mm (i.e. less than 1mm). The backside metal layer is exposed on an X-Y surface of the semiconductor package, wherein the plurality of leads form two rows of leads extending in a Y dimension of the X-Y surface as evident by Cabahug (see paragraph 3; Fig. 2).
 	Bayan-Cabahug fail to explicitly disclose wherein a length of the mold compound in the Y dimension is between about 1 millimeter (mm) and about 6.5 mm, wherein a width of the mold compound in an X dimension of the X-Y surface is between about 0.6 mm and about 3.5 mm. However, it is noted that the specification contains no disclosure of either the critical nature of the width, height, and length of the mold compound
claimed or any unexpected results arising therefrom. Where patentability is said to be

the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919
F.2d 1575, 1578, 16USPQ2d 1934, 1936 (Fed. Cir. 1990).
 	With respect to Claim 16, Cabahug discloses wherein the bonding portions of the
plurality of leads and the backside metal layer include metal plating (i.e. solder) (see
paragraph 48).
 	With respect to Claim 19, Bayan-Cabahug disclose the claimed invention except for prior to the molding, applying tape to shield the inactive surface of the semiconductor
die from the mold compound. However, it is well known in the semiconductor industry
prior to the molding to apply tape to shield the inactive surface of the semiconductor die
from the mold compound as evident by Hung (see Fig. 1B).
 	 	With respect to Claim 21, Cabahug discloses after the molding, metal plating the bonding portions of the plurality of leads and the backside metal layer (see paragraphs 45, 46, and 48).
9. 	Claims 8, 10-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bayan et al. (US 2009/0115035) and Cabahug et al. (US  as applied to claim 1 above, and further in view of Kelkar et al. (US 2013/0181332).
 	With respect to Claims 8, 10, and 11, Bayan-Cabahug disclose the claimed invention except for further comprising a passive component mounted to the internal leadfinger portions opposite the semiconductor die, wherein the passive component is in contact with and electrically coupled to the internal leadfinger portions.  The passive component 1s at least partially covered by the mold compound.
	However, Kelkar discloses a passive component 104 or 314 mounted to the internal lead finger portions 112 opposite the semiconductor die 106.  The passive component is in contact with and electrically coupled to the internal leadfinger portions.  The passive component 1s at least partially covered by the mold compound (see paragraphs 17, 18, 27, and 30; Figs. 1, 7, and 10).
 	Thus, Bayan-Cabahug and Kelkar have substantially the same environment of a chip mounted and electrically connected to a substrate by solder bumps. Therefore, one skilled in the art before effective filing date of the claimed invention incorporating mounting a passive component to the internal lead finger portions of Bayan-Cabahug, since the passive component would facilitate in improving the signal transmission ow the semiconductor package as taught by Kelkar.
  	With respect to Claim 11, Kelkar discloses wherein the semiconductor die is electrically coupled to the passive component via the internal lead finger portions (see paragraph 18; Figs. 1, 7, and 10).
 	With respect to Claim 23, Kelkar discloses prior to the molding, mounting a passive component to the internal lead finger portions opposite the semiconductor die, 
 	With respect to Claim 24, Kelkar discloses the semiconductor die is a first semiconductor die, the method further comprising, prior to the molding, mounting a second semiconductor die to the internal lead finger portions opposite the first semiconductor die, wherein the molding at least partially covers the second semiconductor die (see Figs. 1, 3, and 10).
 	With respect to Claim 25, Kelkar discloses prior to the molding, bending the exposed portions of each of the plurality of leads to form feet including the bonding portions (see Figs. 1, 3, and 10).

Allowable Subject Matter
10. 	Claims 8, 12, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a mold
compound covering the internal leadfinger portions of the leads and partially covering the semiconductor die and the passive component, wherein the passive component includes an exposed surface in claim12.
 	Mold compound covering the internal lead finger portions of the leads and partially covering the first semiconductor die and the second semiconductor die, wherein the second semiconductor die includes an exposed surface in claim 15.

 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.



Conclusion
11. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Application/Control Number: 16/904,193 Page 10 Art Unit: 2897 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 



AC/January 5, 2022 					/Alonzo Chambliss/